Citation Nr: 0627631	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-06 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee sprain, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from March 1950 to 
April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's 10 
percent evaluation previously assigned for a left knee 
sprain.  .

The veteran testified before the undersigned Acting Veterans 
Law Judge via video conference technology in September 2005.  
A transcript of the hearing is of record.  In November 2005, 
the Board remanded the issue to the RO for further action.  
After completing the requested action, the RO continued its 
denial of a rating in excess of 10 percent (as reflected in a 
March 2006 supplemental SOC (SSOC)).

On August 18, 2006, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The left knee sprain disability is reflected by clinical 
observations of minimal laxity in the anterior cruciate 
ligament and no evidence of medial or lateral collateral 
ligament instability.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left knee sprain have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a Diagnostic 
Codes 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, the 
veteran's claim was received in August 2002.  She was 
notified, generally, of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his 
service connection claims by correspondence also dated in 
August 2002.  Several examinations were afforded during the 
pendency of this claim.  The Board finds the available 
medical evidence is sufficient for adequate determinations as 
to the issue addressed in this decision and that additional 
development as to these issues would be futile.  The duty to 
assist and duty to notify provisions of the VCAA as to these 
matters have been fulfilled.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished as to 
these matters and because of the disposition of the present 
issue, other notice requirements are not applicable at this 
time.  Therefore, as there has been substantial compliance 
with all pertinent VA law and regulations, to move forward 
with adjudication of the claim would not cause any prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Increased Rating

Service connection was established for residuals of a left 
knee sprain pursuant to a July 1953 rating, and a 10 percent 
rating has been in effect since that time.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
January 2006.  

The Board observes that the veteran's representative argues 
that because the examiner who conducted that examination did 
not offer an opinion as to whether the veteran's flare-ups 
would cause additional functional limitation, as instructed 
by the November 2005 remand, another remand is warranted 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  
However, the examiner specifically commented that such an 
opinion would necessarily be speculative.  In this case, the 
medical opinion specifically addressed the question in order 
to provide a record that would support an informed 
determination.  Therefore, the Board finds that there has 
been substantial compliance with the Board's November 2005 
Remand.  See Dyment v. West, 13 Vet. App. 141 (1999).  The 
recent examination is also relevant and adequate.  See Powell 
v. West, 13 Vet. App. 31 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present. 38 C.F.R. § 4.2 
(2005).

After a comprehensive review of the record, the Board is of 
the opinion that the medical history of this disability for 
the pertinent period is fairly summarized by the VA medical 
opinion memorandum dated in January 2006.

The veteran's disability has been evaluated pursuant to 
Diagnostic Code 5257.  Diagnostic Code 5257 pertains to 
"other impairment of the knee."  Under this provision, a 10 
percent rating is warranted for slight impairment due to 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating contemplates moderate impairment due to 
recurrent subluxation or lateral instability, and a maximum 
30 percent rating is warranted for severe impairment of the 
knee.  

The January 2006 VA examination noted the veteran's left knee 
sprain originally occurred in 1951, secondary to an accident 
while skiing while she was in the service.  She complains of 
pain on a daily basis with an intensity rating of 8 on a 
scale of 1-10.  She also complains of stiffness in the 
morning and occasional swelling in the left knee.  She also 
complains of instability and locking of the knee 
approximately 10-12 times per month.  With regards to 
treatment, she is currently taking acetaminophen and Motrin 
at bedtime, and denied any side effects to these medications.  
She states that when she has a pain intensity of 8 that the 
medications may reduce her pain to 5-6 on a scale of 1-10.  
She complains of flareups approximately five to six times per 
month where the pain will increase anywhere from a 9 to a 10 
on intensity rating scale of 1-10.  She states the duration 
is usually two hours on average.  Alleviating factors include 
heating pad, rest, and pain medications as above.  
Precipitating factors include overuse of the knee including 
excessive walking or excessive standing.  She complains of 
dislocation on occasion where she states that the joint 
alignment is off set and she states this occurs approximately 
two to three times per month.  The veteran was reported as 
currently retired.  The examiner stated it was impossible to 
comment without resort to mere speculation whether or not 
there is additional limitation of motion or functional 
impairment during a flareup.  She was status post 
arthroscopic surgery to the left knee in 1975.  With regards 
to limitations on activities of daily living, she states that 
if she is driving in the car for too long, she has increased 
pain.  She also states that she can stand for no longer than 
one hour maximum and then has to sit secondary to increasing 
pain in the left knee.  She can walk approximately 120 feet 
maximum and then has to rest secondary to pain.  She does not 
use a cane at this time but does use a weight unloading brace 
essentially all of the time on the left knee.  On physical 
examination, active flexion of left knee was achieved to 120 
degree with pain onset at 120 degrees.  Passive flexion of 
left knee was 130 degrees with pain onset at 120 degrees.  
Extension at the left knee was achieved actively to 0 degree 
and passively to 0 degree with pain at full extension.  
Repetitive testing was unchanged from baseline.  There was no 
evidence of medial or lateral collateral ligament instability 
when tested using varus and valgus maneuvers and in neutral 
and in 30 degrees of flexion position.  There appeared to be 
minimal laxity in the anterior cruciate ligament when testing 
with anterior and posterior drawer test.  When performing 
McMurray's test, there was pain over the medial aspect of the 
knee when applying stress over the medial meniscus.  It was 
negative with regards to pain over the lateral meniscus.  
There was no evidence of joint effusion.  Strength was tested 
in the lower extremities and she had 5/5 strength at the 
quadriceps and hamstrings on the right knee but strength on 
the left knee was somewhat decreased. Her strength at the 
left quadriceps was 4+/5 and her strength in the left 
hamstring was 4+/5.  January 2006 X-rays revealed mild 
degenerative changes at the left knee.  The examiner 
specifically commented that such changes are less likely due 
to the veteran's in service injury to the left knee and are 
less likely due to the veteran's left knee strain.  In 
conclusion the examiner commented that "[m]ild DJD at the 
right [sic] knee in a 74 year old woman is not an unexpected 
finding."

The objective evidence demonstrates the absence of medial or 
lateral collateral ligament instability and only minimal 
laxity in the anterior cruciate ligament.  Such findings are 
consistent with a slight impairment of the knee as 
contemplated by the assigned 10 percent rating.  Inasmuch as 
a moderate or greater disability is not shown, and, 
furthermore, the veteran's degenerative joint disease is 
shown by competent medical evidence to be more likely than 
not as unrelated to the service connected disability, the 
preponderance of the evidence is against a higher rating.  

In making this determination, the Board finds that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca 
v. Brown, 8 Vet. App. 202, 204-206 (1995); do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

Additionally, the Board has considered whether the record 
presents a basis for assignment of any higher in this case on 
an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) (cited 
to in the January 2004 SOC).  The Board finds that there has 
been no showing by the veteran that the residuals of this 
disability, alone, could have resulted in marked interference 
with employment or have necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  In the absence of evidence of such factors as those 
outlined above, the Board is not required to refer the claim 
for compliance with the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 




ORDER

Entitlement to increased evaluation for a left knee sprain is 
denied. 



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


